                                                                                                FILED 
                                                                                                CLERK 
                                                                                                    
UNITED STATES DISTRICT COURT                                                        1:31 pm, Apr 18, 2019
                                                                                                    
EASTERN DISTRICT OF NEW YORK                                                            U.S. DISTRICT COURT 
-------------------------------------------------------------------------X         EASTERN DISTRICT OF NEW YORK 
THE MONEY SOURCE INC.,                                                                  LONG ISLAND OFFICE 

                                            Plaintiff,
                                                                              ORDER
        -against-                                                             18-CV-3523(SJF)(GRB)

LOANCARE LLC,

                                             Defendant.
--------------------------------------------------------------------------X
FEUERSTEIN, District Judge:

I.      INTRODUCTION

        On June 15, 2018, plaintiff The Money Source Inc. (“plaintiff”) commenced this action

for declaratory relief and breach of the covenant of good faith and fair dealing against defendant

LoanCare LLC (“defendant”), asserting that this Court has subject matter jurisdiction pursuant to

28 U.S.C. § 1332(a) (“Section 1332(a)”) based upon the diversity of citizenship of the parties.

(Complaint [“Compl.”], ¶ 3). On June 20, 2018, plaintiff filed an amended complaint against

defendant also asserting, inter alia, that this Court has subject matter jurisdiction pursuant to

Section 1332(a) based upon the diversity of citizenship of the parties. (Amended Complaint

[“Am. Compl.”], ¶ 3). Pending before the Court is defendant’s motion to dismiss this action

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure for lack of subject matter

jurisdiction or, in the alternative, to dismiss plaintiff’s claims in their entirety pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim for relief. For the

reasons set forth below, this action is sua sponte dismissed for lack of subject matter jurisdiction

and defendant’s motion is denied as moot.


                                                         1
II.     DISCUSSION

        “Federal courts are courts of limited jurisdiction,” Gunn v. Minton, 568 U.S. 251, 256,

133 S. Ct. 1059, 185 L. Ed. 2d 72 (2013) (quoting Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994)); see also Mims v. Arrow Fin.

Servs., LLC, 565 U.S. 368, 376, 132 S. Ct. 740, 181 L. Ed. 2d 881 (2012), and may not preside

over cases absent subject matter jurisdiction. See Lightfoot v. Cendant Mortg. Corp., C U.S. C,

137 S. Ct. 553, 560, 196 L. Ed. 2d 493 (2017) (“[A] court’s subject-matter jurisdiction defines its

power to hear cases.”); Kokkonen, 511 U.S. at 377, 114 S. Ct. 1673 (holding that federal courts

“possess only that power authorized by Constitution and statute . . . .”) Lack of subject matter

jurisdiction cannot be waived or forfeited, and may be raised at any time by a party or by the

court sua sponte. See Gonzalez v. Thaler, 565 U.S. 134, 141, 132 S. Ct. 641, 181 L. Ed. 2d 619

(2012); see also Sebelius v. Auburn Reg=l Med. Ctr., 568 U.S. 145, 153, 133 S. Ct. 817, 184 L.

Ed. 2d 627 (2013) (“Objections to a tribunal’s jurisdiction can be raised at any time, even by a

party that once conceded the tribunal’s subject-matter jurisdiction over the controversy.”);

Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434, 131 S. Ct. 1197, 179 L. Ed. 2d 159

(2011) (“[F]ederal courts have an independent obligation to ensure that they do not exceed the

scope of their jurisdiction, and therefore they must raise and decide jurisdictional questions that

the parties either overlook or elect not to press. . . . Objections to subject-matter jurisdiction . . .

may be raised at any time.”)

        Section 1332(a) “require[s] complete diversity between all plaintiffs and all defendants.”

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89, 126 S. Ct. 606, 163 L. Ed. 2d 415 (2005); see also

Pennsylvania Pub. Sch. Employees= Ret. Sys. v. Morgan Stanley & Co., Inc., 772 F.3d 111, 117-

                                                    2
18 (2d Cir. 2014) (holding that Section 1332 “requires ‘complete diversity,’ i.e., all plaintiffs

must be citizens of states diverse from those of all defendants.”)

       “[I]t is well established that the party seeking to invoke jurisdiction under 28 U.S.C. §

1332 bears the burden of demonstrating that the grounds for diversity exist and that diversity is

complete.” Herrick Co., Inc. v. SCS Commc’ns, Inc., 251 F.3d 315, 322-323 (2d Cir. 2001); see

also Pennsylvania Pub. Sch., 772 F.3d at 118 (“The party asserting jurisdiction bears the burden

of proof.”) “[D]iversity of citizenship should be distinctly and positively averred in the

pleadings, or should appear with equal distinctness in other parts of the record.” Leveraged

Leasing Admin. Corp. v. PacificCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996) (quotations and

citation omitted); see also John Birch Soc=y v. National Broad. Co., 377 F.2d 194, 197 (2d Cir.

1967) (“[D]iversity of citizenship must be apparent from the pleadings.”) “A conclusory

allegation . . . regarding diversity of citizenship does not extinguish the Court’s responsibility to

determine, on its own review of the pleadings, whether subject matter jurisdiction exists.”

Richmond v. International Bus. Machs. Corp., 919 F. Supp. 107, 108 (E.D.N.Y. 1996); accord

Courtyard Apartments Prop. 1, LLC v. Rosenblum, No. 17-cv-2909, 2018 WL 1611386, at * 1

(E.D.N.Y. Apr. 3, 2018).

       The amended complaint alleges, inter alia, that plaintiff is a New York corporation with

its principal place of business in Melville, New York, (Am. Compl., ¶ 1); and that, “[u]pon

information and belief, [defendant] is a Virginia limited liability company with a principal place

of business [in] . . . Virginia Beach, Virginia. . . .” (Id., ¶ 2). Since the amended complaint is

bereft of any factual allegations from which the identity or citizenship of the members of


                                                   3
defendant, an unincorporated entity, may reasonably be inferred, this Court issued an order to

show cause, dated June 25, 2018, directing plaintiff to show cause why this action should not be

dismissed for lack of subject matter jurisdiction due to its failure to demonstrate that the grounds

for diversity jurisdiction exist or that diversity is complete. (Docket Entry [“DE”] 13).

       On July 19, 2018, plaintiff filed a response to the order to show cause indicating, inter

alia, (i) that defendant has only one (1) member, ServiceLink Holdings, LLC (“ServiceLink”),

which is a Delaware limited liability company whose “registration information is available on

the official website of the Delaware Department of State: Division of Corporations[,]” (Affidavit

of Andrew Cooper, Esq., in Response to the Court’s June 25, 2018 Order to Show Cause

[“Cooper Aff.”], ¶¶ 11, 17); (ii) that ServiceLink’s principal place of business is in Moon

Township, Pennsylvania, (id., ¶¶ 12, 17); (iii) that ServiceLink has two (2) members: Fidelity

National Financial, Inc. (“FNF”), and Thomas H. Lee Partners, L.P. (“THL”), (id., ¶¶ 13, 15,

17), the latter of which “has a minority membership in ServiceLink in the form of a redeemable

noncontrolling interest[,]” (id., ¶ 15); (iv) that FNF is a Delaware corporation with a principal

place of business in Jacksonville, Florida, (id., ¶¶ 13-14); (v) that THL “is a Massachusetts

limited partnership, with a principal place of business located in Boston, Massachusetts[,]” (id., ¶

16); and (vi) that, thus, neither FNF nor THL “are citizens of New York.” (Id., ¶ 17).

       Although plaintiff sufficiently asserts the citizenship of FNF, see 28 U.S.C. § 1332(c)(1),

its assertion that THL “is a Massachusetts limited partnership, with a principal place of business

located in Boston, Massachusetts[,]” (Cooper Aff., ¶ 16), is insufficient to establish the

citizenship of that entity because as a limited partnership, THL is, like defendant itself, an


                                                  4
unincorporated entity whose citizenship “is determined by the citizenship of each of its

members.” Carter v. HealthPort Techs., LLC, 822 F.3d 47, 60 (2d Cir. 2016); see also Americold

Realty Trust v. Conagra Foods, Inc., --- U.S. ---, 136 S. Ct. 1012, 194 L. Ed. 2d 71 (2016)

(holding that for unincorporated entities, such as limited partnerships, “diversity jurisdiction in a

suit by or against the entity depends on the citizenship of all its members.” (quotations,

alterations and citation omitted)).

        There is no indication in the pleadings, plaintiff’s response to the order to show cause or

any other parts of the record regarding either the identity or the citizenship of the members of

THL, and the conclusory assertion by plaintiff’s counsel that neither FNF nor THL “are citizens

of New York,” (id., ¶ 17), is insufficient to establish that there is complete diversity between the

parties to this action. See, e.g. Richmond, 919 F. Supp. at 108; accord Courtyard Apartments,

2018 WL 1611386, at * 1. Since plaintiff has not met its burden of demonstrating that the

grounds for diversity exists and that diversity is complete, despite being afforded notice and an

opportunity to do so by virtue of the June 25, 2018 order to show cause 1, this action is sua sponte

dismissed in its entirety pursuant to Rule 12(h) of the Federal Rules of Civil Procedure for lack

of subject matter jurisdiction.

        In light of this determination, defendant’s motion to dismiss is denied as moot.




1
  Indeed, the order to show cause specifically indicates, inter alia, that “[i]f the member or members of an
unincorporated entity are themselves an unincorporated entity, “citizenship is determined by an upstream analysis of
its members and structure.” Palmiotti v. JAF Carrier LLC, No. 15-cv-2365, 2017 WL 1166364, at * 2 (E.D.N.Y.
Mar. 28, 2017) (citing Bayerische Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir.
2012)).

                                                         5
III.   CONCLUSION

       For the reasons set forth above, this action is sua sponte dismissed in its entirety pursuant

to Rule 12(h) of the Federal Rules of Civil Procedure for lack of subject matter jurisdiction and

defendant’s motion to dismiss is denied as moot.



SO ORDERED.
                                             __________/s/______________
                                             Sandra J. Feuerstein
                                             United States District Judge

Dated: April 18, 2019
       Central Islip, New York




                                                6
